Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1- 9 are directed to system of job management for performing by an information processing apparatus.
Claims 1 and 9 are directed to system of job management for performing by an information processing apparatus. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of devices). 
The claims 1 and 9 recite receive prediction model accuracy determination processing for calculating prediction accuracy for the execution time, delay determination processing for determining whether to predict execution end timing and display information which can be performed mentally. Therefore, claim recites a mental process and is directed to an abstract idea. 
The claims 1 and 9 include the additional elements limitations. The claim recited the additional limitations of a processor, a memory, and jobnet execution time prediction model generation processing for generating an execution time prediction model for prediction execution time are generic instruction running on a generic computer component to apply the abstract idea which is neither a practical application under prong 2 nor an inventive concept under step 2B.
Therefore, at least claims 1 and 9 fail to recite patent eligible subject matter and should have been rejected under 35 USC 101 for abstract idea.
Dependent claims 2, 3-8 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Allowable Subject Matter
Claims 2, 3-8 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195